DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on April 14, 2021 for the patent application 16/362,760 filed on March 25, 2019. Claims 1, 4-6, 9 and 10 are amended. Claim 12 is new. Claims 1-12 are pending. The first office action of September 15, 2020 and the second office action of January 21, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an operation training system,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
“training…for a second user who learns robot operation from the first user,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), which requires the following limitations: “to move, based on an input made by the second user, a robot image displayed, wherein:  to perform simulation, based on an input made by the first user in order to move one of the robot image displayed, and a robot image for the first user displayed, and in order to move a user image that is at least part of a human displayed; and to display the user image that is the at least part of the human so that the user image moves in response to movement of the user image, and to display, one of the robot image and the robot image for the first user so that the robot image moves in response to movement of the robot image.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a control system,” “a first user input device,” “a first display device,” “a second user input device,” and “a second display device” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “training…for a second user who learns robot operation from the first user,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a control system,” “a first user input device,” “a first display device,” “a second user input device,” and “a second display device” are claimed, these are generic, well-known, and conventional data gather 

“a control system,” “a first user input device,” “a first display device,” “a second user input device,” and “a second display device,” as described in paras. [0010]-[0012] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-12 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-12 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc, et al., (hereinafter referred to as “Jarc,” US 2017/0319282), in view of Kumar, et al., (hereinafter referred to as “Kumar 1,” US 2016/0140875).
In regards to claim 1, Jarc discloses, “An operation training system (para. 27 discusses the robotic surgical system 110, which is used to train a user using a simulated environment) comprising: a first display device (Fig. 1 drawing label 120) for a first user (Fig. 1 drawing label 112); a second display device (para. 34 discusses the trainee scene this inherently would be presented to the trainee on a second display, further the abstract discusses how the system allows for two teleoperated surgical systems to interact with each other, this means the master and trainee systems interact with each other and each will have their own display, inputs, and robotic system) for a second user who learns robot operation from the first user (para. 34 the trainee, which would be the second user learns how to perform a particular robotic movement based on what the user sees from the expert, Fig. 4 shows what the trainee sees and how the images can be overlaid on the screen, Fig. 5 shows a different embodiment where the expert scene can be displayed instructing the trainee on how to perform the action); and a control system (abstract discusses two different robotic systems, the second control system is understood to be a robotic system fig. 1 drawing label 118) configured to move (para. 23-25 the instruments, 104, are controlled and moved by a user, 112, para. 34 the trainee controls a separate set of instruments which are moved and are rendered into one scene as viewed in Fig. 3), based on an input made by the second user using a second user input device (para. 23-25 the instruments, 104, are controlled and moved by a user 112, the control device 114 would be viewed the input made by the user, this movement would correspond to either the master or the trainee depending on the system as discussed in the abstract, para. 36 the trainee system being manipulated and presented on the trainee system 500), a robot image displayed on the second display device (para. 36 the trainee system, 500, displays the movement of the local scene or trainee scene, 508), wherein: the control system is configured to perform simulation (para. 23-25 the expert system contains instruments, 104 and a control device, 114, para. 38 discusses the remote scene 516 is the manipulation of the tools by the expert system), based on an input made by the first user using a first user input device in order to move (para. 23-25 the master or teacher will perform different movements of instruments using their robotic system), one of the robot image displayed on the first display device and a robot image for the first user displayed on the first display device (para. 38 the expert system, 502 displays the movements of the robotic system by the master user, fig. 1 drawing label 502 and 512), and in order to move a user image that is at least part of a human displayed on the first display device (See human arm in FIG. 2c;  para. 38 the expert system, 502, will display the movement of the robotic system on the display), and the control system is configured to display, on the second display device, the user image that is the at least part of the human so that the user image moves in response to movement of the user image on the first display device, and the control system is configured to display, on the second display device, one of the robot image the control system is configured to display, on the second display device, one of the robot image and the robot image for the first user so that the robot image moves in response to movement of the robot image on the first display device (Fig. 5 the trainee display 500 will present the input motion made by the trainee 508 and present the motion of the expert 516, para. 38 discusses the movement of the trainee, 508, or local scene and the movement of the expert or remote scene, 516, and presenting it on the display of the trainee 500) ,” but fails to disclose, having a single control system.  
Kumar 1 teaches of having one robotic system in which the master allows the trainees to control (Fig. 1 showing the robotic system, 120, connected to the trainee, T1, and master, M, para. 30 the “slave robot” or robotic system is controlled by both the master, M and the trainees, T1 and TK).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the training system having one control system to control between both the master and trainee, as taught by Kumar 1, with the surgical training system, as disclosed by Jarc, for the purpose of creating a training device that allows a trainer and student to take turns operating a robotic surgical system so that the trainer can provide the student with best hands on training on how to use a particular robotic system.

In regards to claim 2, Jarc in view of Kumar 1 discloses the system of claim 1. Jarc further discloses, “wherein the control system is configured to display a content of operation on the second (Fig. 5, the trainee system, 500, which displays the operation of the control device, para. 38 the training system presents the motion of the robotic surgical system controlled by the trainee in 508), the content of operation being performed by the first user using the first user input device to an operation panel displayed on the first display device (Fig. 5, drawing label 516 the remote scene or the expert performing the motions, para. 38 the trainee system 500 presents the expert, or remote scene 516, performing the different surgical manipulations).”

In regards to claim 3, the system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to display, out of the content of operation, an operational situation of either one or both of an operation button and a menu button of the operation panel displayed on the first display device, and an action of the operation panel, on an operation panel displayed on the second display device.”  
Kumar 1 teaches, “wherein the control system is configured to display, out of the content of operation, an operational situation of a menu button of the operation panel displayed on the first display device (para. 79 a menu is displayed on the display of the master robot), and an action of the operation panel, on an operation panel displayed on the second display device (para. 44 the menu is provided to allow for a switch on who is controlling the robot).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined a menu to select who is controlling the robot, as taught by Kumar 1, with the surgical training system of Jarc, for the purpose of creating a training system that allows for a teacher to give a trainee control of the surgical procedure when the teacher deems it ready.

In regards to claim 9, Jarc in view of Kumar 1 discloses the system of claim 1. Jarc further discloses, “wherein34832-8647-2897v.1Application No.: 16/362,760Docket No.: 54250-PO69US the control system is configured to move a user image displayed near the robot image on the second display device based on the input to the second user input device (Fig. 5, trainee system 500 displays the user image or the trainee scene, 508, and the robotic image or the expert scene 516 next to each other, para. 36 the trainee system collects information from the user about controlling the robotic system and will display how the user controls the robotic system, 508, as well as the experts control of the system, 516), and the control system is configured to display the user image near the robot image on the first display device (Fig. 5 the expert system 502, which shows the user image or the trainee scene as 510 with the expert system, 512, para. 36 discusses presenting the two scenes on each display for an expert and a trainee), the user image moves based on the input to the second user input device (Fig. 5 drawing label 508 and 510 showing the trainee image which moves as the trainee controls the system, para. 36 the trainee and surgical system are both able to move and control their respective scenes).

In regards to claim 12, Jarc in view of Kumar 1 discloses the system of claim 1. Kumar 1 further discloses, comprising a plurality of second display devices, each for a second user who learns robot operation from the first user (see FIG. 1, displays 102, 132, 142, and 162; see para. [0026]: FIG. 1 illustrates, as an example, a multi-user medical robotic system 100 useful for collaboration or training in minimally invasive surgical procedures. For example, in a collaborative operation, a team of two or more proficient surgeons may work together to perform a minimally invasive surgical procedure, or an expert surgeon may advise a primary surgeon performing a minimally invasive surgical procedure. In a hands-on training environment, a mentor surgeon may act as a mentor or teacher to train one or more trainee surgeons in minimally invasive surgical procedures; see para. [0037] More particularly, a display 102 is provided with or integrated into the mentor master control station 101, a display 132 is provided with or integrated into the trainee master control station 131, and a display 142 is provided on a vision cart 141 which is in view of the one or more Assistant Surgeons (A), so that the Mentor Surgeon (M), the Trainee Surgeon (T), and the Assistant Surgeon(s) (A) may view the surgical site during minimally invasive surgical procedures).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have further comprised a plurality of second display devices, each for a second user who learns robot operation from the first user, as taught by Kumar 1, with the modified robotic training system of Jarc, for the purpose of training one or more trainee surgeons in minimally invasive surgical procedures. Furthermore,  a plurality of second display devices is an obvious duplication of parts. It would St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc, in view of Kumar 1, as applied to claim 1 above, in further view of Anderson, et al. (hereinafter referred to as “Anderson,” US 2018/0092706).
In regards to claim 4, the modified system of Jarc discloses the above mentioned, where Jarc further discloses, “wherein the control system has functions of: a content of operation performed by the first user using the first user input device to an operation panel displayed on the first display device (Fig. 5 drawing label 502 shows the movements of the robotic system performed by the expert, para. 36 the expert, or proctor, manipulates the robot), and a motion of the one of the robot image and the robot image for the first user according to the content of operation (para. 36 the expert performs the operation of the robotic surgical system), and displaying, on the second display device, the of operation performed by the first user, and the motion of the one of the robot image and the robot image for the first user according to the content of operation (para. 38 the trainee display, 500, will display the image of the expert scene and display it 516.” However the system of Jarc fails to disclose, “storing, in a storage unit of the control system, [an expert’s performance],” and “[displaying, on the second display device], the stored content [of operation performed by the first user].”  
Anderson teaches, “storing, in a storage unit of the control system, [an expert’s performance], and [displaying, on the second display device], the stored content [of expert performance] (para. 82 discusses having stored training videos and presenting the training videos to the trainee).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined storing and presenting a training video of an expert, as taught by Anderson, with the modified surgical training system of Jarc, for the purpose of creating a robotic surgical training system which is able to record and store videos of an expert performing a training and present them at a later time to a trainee in order to allow trainees to view, access, and practice trainings at all times.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc, in view of Kumar 1, as applied to claim 1 above, in further view of Tokarchuk, et al. (hereinafter referred to as “Tokarchuk,” US 2018/0153632).
In regards to claim 5, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system has functions of: storing, in a storage unit of the control system, a content of operation performed by the second user using the second user input device to an operation panel displayed on the second display device, and a motion of the robot image according to the content of operation, and displaying, on the second display device, the stored content of operation performed by the second user, and the motion of the robot image according to the content of operation.”  
Tokarchuk teaches, “wherein the control system has functions of: storing, in a storage unit of the control system, a content of operation performed by the second user using the second user input device to an operation panel displayed on the second display device (para. 10 discusses the system is able to record different aspects of training performed by the user, para. 40-41 discusses storing the different information related to the procedure and playing back the videos), and a motion of the robot image according to the content of operation (para. 10 the system records the training of the user using the robotic surgical system, para. 61 the system records the images and scenes of the surgery and can playback the recording, this is specific to images taken, para. 98 the system is able to playback surgical experiences or recorded motions of the robotic system), and displaying, on the second display device, the stored content of operation performed by the second user, and the motion of the robot image according to the content of operation (para. 61 the system can playback recorded videos of different body parts, para. 98 the robotic system images the robot as it performs different processes and the system is able to play it back, Fig. 17 shows the flow diagram of the playback).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the playback and storage of user’s trainings, as taught by Tokarchuk, with the surgical training system of Jarc, for the purpose of creating a robotic training system that stores an archive of a trainees videos in order for a trainee to view their progressive improvement over time.  
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc, in view of Kumar 1, as applied to claim 1 above, in further view of Kumar, et al. (hereinafter referred to as “Kumar 2,” US 2014/0287393).
In regards to claim 6, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to evaluate robot operation by a second user image based on an evaluation reference, and to display a result of the evaluation on the first display device.”  Kumar 2 teaches, “wherein the control system is configured to evaluate robot operation by the second user image based on an evaluation reference (para. 32 the display system will display videos of the user’s movements that is made available to the expert to evaluate), and to display a result of the evaluation on the first display device (para. 32 the system allows the user to display the evaluation on the current display system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the evaluation system, as taught by Kumar 2, with the robotic training system of the modified system of Jarc, for the purpose of creating a robotic training system that allows for users to be scored based on their performance.

In regards to claim 11, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to store, in a storage unit in the control system stores an operational sense table or a formula for evaluating operational sense in which a plurality of types of the robot operation are associated with a plurality of motion patterns of the robot image, the operational sense table and the formula for evaluating operational sense associate evaluation points with a plurality of the robot operation, and the control system is configured to evaluate a robot operation, using the operational sense table or the formula for evaluating operational sense, wherein the robot is operated based on the input made by the second user using the second user input device.” 
Kumar 2 teaches, “wherein the control system is configured to store, in a storage unit in the control system stores a formula for evaluating operational sense in which a plurality of types of the robot operation are associated with a plurality of motion patterns of the robot image (para. 8 system stores data which is used to evaluate different signals of a user by an expert, para. 10 the storage system is able to store motion data that is collected and evaluated, para. 83-84 discusses the system contains an algorithm which is able to recognize motion and evaluate motion), the formula for evaluating operational sense associate evaluation points with a plurality of the robot operation (para. 83-84 discusses the algorithm used to recognize motion and evaluate the motion of the user using the robotic device), and the control system is configured to evaluate a robot operation, using the formula for evaluating operational sense, wherein the robot is operated based on the input made by the second user using the second user input device (para. 83-84 system identifies the motion of the user using an algorithm of motion detection).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the motion evaluation algorithm, as taught by Kumar 2, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able to track the motion of a user over time in order to evaluate the user’s performance and provide proper feedback.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc, in view of Kumar 1, as applied to claim 1 above, in further view of Johnson, et al. (hereinafter referred to as “Johnson,” US 2019/0133689).
In regards to claim 7, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on the second display device.”  
Johnson teaches, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on the second display device (para. 159 the system provides a warning that a collision is going to occur, this is understood to be a dangerous movement, para. 10 the system contains sensors to detect a collision of a robotic arm system with another object and notify the user that this collision will occur, para. 92 the virtual reality system can provide waring to the user about a collision).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying that a collision will occur, as taught by Johnson, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able 

In regards to claim 8, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on a head-mounted display worn by the second user.”  
Johnson teaches, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on a head-mounted display worn by the second user (para. 159 the system provides the user with a warning of a collision that could occur, this warning is presented on the head mount display, para. 92 discusses how the virtual reality processor of the head-mount display can present an alarm to indicate a warning such as a collision).” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying that a collision will occur, as taught by Johnson, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able to identify errors made by the user and send information to the user to avoid the errors in order train the user properly on avoiding any structural damage to the robotic system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc, in view of Kumar 1, as applied to claim 1 above, in further view of Bell, et al. (hereinafter referred to as “Bell,” US 2015/0157419).
In regards to claim 10, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to store, in a storage unit of the control system, a danger degree table or a formula for evaluating degree of danger in which a plurality of motion patterns of the robot image, positions of a user image displayed on the second display system and that moves based on input to the second user input device, and indices regarding degree of danger are associated; and the control system is configured to evaluate a robot operation, using the danger degree table or the formula for evaluating degree of danger, wherein the robot is operated based on the input made by the second user using the second user input device.”  
(para. 61 discusses the system contains a computer readable medium which is stored on the system and is used to identify spatial position of the tools within an object) stores a danger degree table in which a plurality of motion patterns of the robot image (para. 39 a user controls a tool using a robotic arm, para. 87-88 the system contains a table which identifies different errors which are made by the tool, the errors are understood to be a degree of danger), positions of a user image displayed on the second display system and that moves based on input to the second user input device (para. 89 discusses displaying the tool path motion), and indices regarding degree of danger are associated (para. 89 displaying the tool path, this could include displaying an error such as the errors detected and discussed in paragraphs 87-88 using the table); and the control system is configured to evaluate a robot operation, using the danger degree table, wherein the robot is operated based on the input made by the second user using the second user input device (para. 87-88 the system uses the table to identify different errors made by the user when controlling the tools of the robotic system).” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the table which identifies errors made, as taught by Bell, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able to identify if errors have been made to avoid the user from injuring the patient or damaging the robotic system when performing an actual surgery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a robot image.” The limitation is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ”[[a]] the robot image”); or  Claims 2-12 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claims 9 and 10 recite the limitation “a user image.” The limitation is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ”[[a]] the user image”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 9 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 12 recites the limitation “a second user.” The limitation is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ”[[a]] the second user”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 12 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on April 14, 2021 related to claims 1-12 are fully considered, but are not persuasive. 

The Applicant respectfully argues “Applicant respectfully submits that Jarc fails to teach or suggest the above-described features of amended independent claim 1. Moreover, Jarc fails to disclose a user image that is a graphical representation of an operator as claimed in independent claim 1 as amended herein. Kumar-1 fails to cure these deficiencies of Jarc. Withdrawal of the rejection of claim 1 as obvious over Jarc in view of Kumar-1 is respectfully requested.”


The Applicant respectfully argues “Claims 2-3 and 9 depend from and further limit amended independent claim 1. Dependent claims 2-3 and 9 distinguish over Jarc in view of Kumar-1 for at least the same reasons as those set forth above relative to claim 1. Withdrawal of the rejection thereof is respectfully requested. “
The Examiner respectfully disagrees, for the same reasons applied to claim 1. As such, the argument is not persuasive.

The Applicant respectfully argues “Anderson, Tokarchuk, Kumar-2, Johnson, and Bell fail to cure the deficiencies of Jarc and Kumar-1 noted above. As such, claims 4-8, and 10-11 distinguish over the respective combinations cited thereagainst for at least the same reasons as those set forth above. Withdrawal of the rejections thereof is respectfully requested. In view of the above, Applicant respectfully submits that the present application is in condition for allowance. A Notice to that effect is respectfully requested.”
The Examiner respectfully disagrees, for the same reasons applied to claim 1. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §103 are not withdrawn.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715